UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 12, 2010 LSI CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 1-10317 94-2712976 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1621 Barber Lane Milpitas, California 95035 (Address of principal executive offices, including zip code) (408) 433-8000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) LSI Corporation hereby amends Item 5.07 of its Current Report on Form 8-K (originally filed on May 13, 2010) in its entirety to read as follows: Item 5.07 Submission of Matters to a Vote of Security Holders. We held our annual meeting of stockholders on May 12, 2010.At the meeting, the stockholders elected nine directors to serve for the ensuing year and until their successors are elected, ratified the audit committee's selection of our independent auditors for 2010, approved our amended 2003 Equity Incentive Plan and approved our amended Employee Stock Purchase Plan. The results of the voting for directors were as follows: For Against Abstain Broker Non-Votes Charles A. Haggerty Richard S. Hill John H.F. Miner Arun Netravali Matthew J. O'Rourke Gregorio Reyes Michael G. Strachan Abhijit Y. Talwalkar Susan M. Whitney The vote on the ratification of the Audit Committee's section of our independent auditors for 2010 was: For Against Abstain Broker Non-Votes 0 The vote on the proposal to approve our amended 2003 Equity Incentive Plan was: For Against Abstain Broker Non-Votes The vote on the proposal to approve our amended Employee Stock Purchase Plan was: For Against Abstain Broker Non-Votes -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LSI CORPORATION By: /s/ Bryon Look Bryon Look Executive Vice President, Chief Financial Officer and Chief Administrative Officer Date: May 20, 2010 -3-
